115 U.S. 137 (1885)
MAYFIELD
v.
RICHARDS & Others.
Supreme Court of United States.
Submitted April 22, 1885.
Decided May 4, 1885.
IN ERROR TO THE SUPREME COURT OF THE STATE OF LOUISIANA.
*140 Mr. E.T. Merrick for plaintiff in error.
Mr. Gus. A. Breaux for defendants in error.
*141 MR. JUSTICE WOODS, after stating the facts in the foregoing language, delivered the opinion of the court.
It is well settled in Louisiana that when a claim against a succession has been formally acknowledged by the executor or administrator, no suit should be brought upon it, and no suit or other proceeding is necessary to prevent prescription as long as the property of the succession remains in the hands of the executor or administrator under administration. Renshaw v. Stafford, 30 La. Ann. 853; Maraist v. Guilbeau, 31 La. Ann. 713; Porter v. Hornsby, 32 La. Ann. 337; Cloutier v. Lemée, 33 La. Ann. 305; Johnson v. Waters, 111 U.S. 640. If, therefore, the acknowledgment of Mrs. Winn, executrix, made in January, 1866, were made before the notes were prescribed, prescription has been suspended ever since, for the succession of Winn is still under administration. The notes were all barred in November and December, 1865, by the prescription of five years established by Article 3540 of the Civil Code of Louisiana, unless prescription was suspended by the act of Congress above recited. The case, therefore, turned in the Supreme Court of Louisiana upon the question whether the act of Congress was applicable. That court decided that it was not, and denied to the appellant the right set up and claimed by him under that statute. If the decision of the Supreme Court of Louisiana was wrong upon this point, this court has jurisdiction to review and reverse its judgment. Rev. Stat. § 709.
The facts of the case, as shown by the record, bring it within the terms of the act of Congress. The parish of Rapides was within the Confederate lines during the entire period of the civil war, except for a few weeks, when it was occupied by the Federal troops. The authority of the United States was re-established over the City of New Orleans on May 1, 1862. The payees of the notes were shown to have been domiciled in the city at that time, and as there is no evidence that they afterwards changed their domicil, the presumption is that it continued unchanged. Desmare v. United States, 93 U.S. 605. Mayfield is shown to have been a resident in New Orleans. It appears, therefore, that the executrix of the succession of Winn was within the Confederate lines, and the payees and *142 the endorsee of the notes within the Federal lines. Under these circumstances they could not lawfully institute proceedings against the succession of Winn, in the parish of Rapides, to enforce the payment of the notes, for intercourse across the military lines was forbidden by law. Moreover, while the prescription of five years was running, the courts of the parish, which alone had jurisdiction of the succession of Winn, were closed for more than a year, a period well described by Lord Coke: "So, when by invasion, insurrection, rebellion, or such like, the peaceable course of justice is disturbed and stopped, so as the courts of justice be, as it were, shut up et silent leges inter arma, then it is said to be time of war." Co. Lit. 249 b.
The case, therefore, falls within the letter of the act of Congress; and if that act applies to and governs cases in the courts of the States, the judgment of the Supreme Court of Louisiana was erroneous.
The question thus raised was expressly decided by this court in the case of Stewart v. Kahn, 11 Wall. 493, where it was held that the act applied to cases in the courts of the States as well as of the United States, and that thus construed the act was constitutional. We are satisfied with the judgment of the court in that case, and are unwilling to question or re-examine it. The decision in Stewart v. Kahn was followed by the Supreme Court of Louisiana in Aby v. Brigham, 28 La. Ann. 840.
These cases are conclusive of the present controversy, and, adhering to the ruling made in them, we are of opinion that the notes held by Mayfield were not prescribed, and that
The judgment of the Supreme Court of Louisiana should be reversed, and the cause remanded to that court, with directions to enter judgment that the claim of Mayfield, based on the nine notes of Walter O. Winn, is a legal and valid debt due from his succession, and that it was properly placed in the provisional account of the dative testamentary executor as an ordinary claim; and it is so ordered.